Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/21 has been entered.

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/19 and 10/03/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




4.) Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive. However, in view of the amendments to the claims as indicated in the Examiner’s Amendment, claims 1-4 and 6 are in condition for allowance. 



5.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ellen R. Smith (Reg. No.: 43,042) on 05/18/21.

The application has been amended as follows: 

1.  (Currently Amended): A driver monitoring device mounting structure, the structure comprising:
a driver monitoring device main body that is attached to an upper portion of a steering column that supports a steering wheel, the driver monitoring device main body being disposed on the upper portion of the steering column and in front of the steering wheel as viewed in a front-rear direction of a vehicle; 

a column cover that has a temporary fixing portion to which the anchoring portion is temporarily fixed, and a fixing portion to which the fastening portion is fixed, 
wherein the column cover covers the anchoring portion, the fastening portion, the temporary fixing portion and the steering column, 
wherein the anchoring portion is temporarily fixed to the temporary fixing portion by means of a weight of the supporting component.

4.  (Currently Amended): A driver monitoring device mounting structure , the structure comprising:
a driver monitoring device main body that is attached to an upper portion of a steering column that supports a steering wheel, the driver monitoring device main body being disposed on the upper portion of the steering column and in front of the steering wheel as viewed in a front-rear direction of a vehicle; 
a supporting component that has an anchoring portion and a fastening portion, and that supports a connector that is attached to a lead wire that is drawn out from the driver monitoring device main body; and 
a column cover that has a temporary fixing portion to which the anchoring portion is temporarily fixed, and a fixing portion to which the fastening portion is fixed, 
wherein the column cover covers the anchoring portion, the fastening portion, the temporary fixing portion and the steering column, and


5. (Cancelled)

6.) Allowable Subject Matter
Claims 1-4 and 6 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A driver monitoring device mounting structure, the structure comprising:
the driver monitoring device main body being disposed on the upper portion of the steering column and in front of the steering wheel as viewed in a front-rear direction of a vehicle; 
a supporting component that has an anchoring portion and a fastening portion, and that supports a connector that is attached to a lead wire that is drawn out from the driver monitoring device main body; and 
wherein the anchoring portion is temporarily fixed to the temporary fixing portion by means of a weight of the supporting component.”

Dependent Claims 2-3 and 6, are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 4, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A driver monitoring device mounting structure, the structure comprising:
the driver monitoring device main body being disposed on the upper portion of the steering column and in front of the steering wheel as viewed in a front-rear direction of a vehicle; 
a supporting component that has an anchoring portion and a fastening portion, and that supports a connector that is attached to a lead wire that is drawn out from the driver monitoring device main body; and 
wherein the anchoring portion includes a distal end bent into a hook-shape, and the temporary fixing portion includes (i) a slit portion or a hole portion, into which the hook-shaped distal end is inserted, and (ii) a catch portion that catches the hook-shaped distal end.”

The following are the closest prior-art of record:

Lowell (US Pub No.: 2018/0118131A1) discloses a mounting assembly, for mounting an electronic device to a steering wheel assembly, includes: a base, attached to a first portion of the steering wheel assembly; a stud shaft, protruding from the base 

Usami et al. (US Pub No.: 8052338B2) disclose an on-board camera that is disposed, behind a neighboring member that is located above a steering column, on the steering column that can move forward at the time of a collision of a vehicle in which the on-board camera is installed. The on-board camera includes: a camera portion; and a support mechanism. The support mechanism supports the camera portion in such a manner that the camera portion can move in a direction away from the neighboring member when the neighboring member and the camera portion are brought into contact with each other because of a forward movement of the steering column at the time of the collision.

Lisseman et al. (US Pub No.: 2019/0135325A1) disclose an operator monitoring system (OMS). Certain implementations include an OMS coupled to a rotatable portion of a steering wheel assembly of a vehicle. For example, the OMS may include an imaging unit, such as a camera, that is coupled to a central hub portion of the steering wheel assembly. The imaging unit has a field of view directed toward one or 

However, none of the above references, either alone or in combination with the other prior-art of record sufficiently teach the combination of the underlined limitations to the above claims.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov